Citation Nr: 1103638	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  10-08 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of sight of the 
left eye.

2.  Entitlement to service connection for burns to both lower 
extremities, to include knees and legs.

3.  Entitlement to service connection for burns to the neck.

4.  Entitlement to service connection for burns to the upper 
torso and arms.

5.  Entitlement to service connection for a right leg disability.

6.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a lumbar 
spine disability.

7.  Entitlement to service connection for a lumbar spine 
disability.

8.  Entitlement to service connection for a right arm disability.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

11.  Entitlement to service connection for residuals of colon 
surgery, to include partial removal of the stomach.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1954 to March 1956.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2009 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

In an April 1997 rating decision, the RO denied the Veteran 
service-connection claim for a lumbar spine disability.  The RO 
subsequently denied the Veteran's request to reopen this claim in 
an April 2003 rating decision.  The Veteran did not appeal either 
decision.

In August 2008, the Veteran filed a request to reopen his 
previously-denied service-connection claim for a lumbar spine 
disability.  The RO denied this request in the above-referenced 
June 2009 rating decision.  Additionally, the RO denied the 
Veteran's service-connection claims for loss of sight of left 
eye, for burns of the lower extremities, upper torso, arms and 
neck, for disabilities of the right arm, leg and hip, for 
residuals of colon surgery, and for PTSD.  The Veteran disagreed 
with each of these decisions and perfected an appeal as to all 
issues.
 
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The evidence of record does not support a finding that loss 
of sight of the left eye currently exists.

2.  The evidence of record does not support a finding that burns 
on the lower extremities currently exist.

3.  The evidence of record does not support a finding that burns 
on the neck currently exist.

4.  The evidence of record does not support a finding that burns 
on the upper torso and arms currently exist.

5.  The evidence of record does not support a finding that a 
right leg disability currently exists.

6.  In April 2003, the RO denied the Veteran's request to reopen 
his previously-denied service-connection claim for a lumbar spine 
disability.  The Veteran did not appeal this decision.  

7.  The evidence associated with the claims folder subsequent to 
the RO's April 2003 decision is not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a lumbar 
spine disability.

8.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
lumbar spine disability and his military service.

9.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
right arm disability and his military service.

10.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
right hip disability and his military service.

11.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
PTSD and his military service.

12.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
colon disability and his military service.


CONCLUSIONS OF LAW

1.  Loss of sight of the left eye was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Burns to the lower extremities were not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R.       § 3.303 (2010).

3.  Burns to the neck were not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

4.  Burns to the upper torso or arms were not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R.       § 3.303 (2010).

5.  A right leg disability was not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

6.  The April 2003 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002);            38 C.F.R. §§ 3.104, 20.1103 (2010).

7.  Since the April 2003 RO rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a lumbar spine disability.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

8.  A lumbar spine disability was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

9.  A right arm disability was not incurred in or aggravated by 
active military service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

10.  A right hip disability was not incurred in or aggravated by 
active military service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

11.  PTSD was not incurred in or aggravated by active duty 
military service.          38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

12.  A colon disability was not incurred in or aggravated by 
active duty military service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).
In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA and under Dingess by letters mailed in May 2008, August 
2008, and February 2009.  Subsequently, in September 2009, the RO 
adjudicated the Veteran's claims in the first instance.  The 
Veteran filed a timely appeal as to this September 2009 rating 
decision.  Accordingly, with respect to VCAA notice, there is no 
prejudice to the Veteran in the Board's proceeding with the 
issuance of a decision on the merits as to his service-connection 
claims.  
 
Concerning new and material evidence, the Board notes that the 
Veteran was adequately advised of the bases for the previous 
denial of his service-connection claim for a lumbar spine 
disability to determine what evidence would be new and material 
to reopen the claim as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  See the above-referenced February 2009 VCAA 
letter to the Veteran.  In any event, because the Board is 
reopening the claim, the Veteran is not prejudiced by any 
inadequacy in Kent notice.

Concerning the VA's duty to assist, the Board notes that the 
Veteran's March 1956 separation examination and DD-214 has been 
associated with the claims folder.  Additionally, the Veteran's 
pertinent post-service VA and private treatment records, his lay 
statements, the lay statements of fellow service members, recent 
magazine articles, and adjudicative documents from the Social 
Security Administration (SSA) have been obtained.  

It appears from the record that most of the Veteran's service 
treatment and personnel records are missing.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
wherein the Court elaborated on the VA's responsibility to obtain 
a veteran's service records.  The Board finds, however, that no 
useful purpose would be served in remanding this matter for more 
development.  In this case, the RO has attempted to locate the 
Veteran's service records. The RO first submitted an information 
request in February 1990, asking for the Veteran's medical, 
dental and clinical record.  Later that month, the National 
Personnel Records Center (NPRC) responded that the Veteran's 
records could not be reconstructed, and a March 1990 RO rating 
decision indicated that the records have been destroyed.  There 
is no indication that the Veteran's service records still exist.

The Veteran has recently asserted that he served on active duty 
in the Marine Corps prior to his verified service in the Army, 
and that he served in the Air Force Reserves following his 
verified service in the Army.  See the October 2009 RO hearing 
transcript, pages 7-9.  The RO has attempted to verify this 
additional active duty service with the Marine Corps and the Air 
Force, and has tried to obtain any service documents that might 
pertain to this active duty service.  Responses from the NPRC in 
October and November 2008 indicate that the records either do not 
exist or are not located at the NPRC.  Indeed, the only service 
record obtained by the RO certifies the Veteran's verified 
service in the Army from 1954 to 1956.  

In addition, a U.S. Army and Joint Services Records Research 
Center (JSRRC) coordinator issued a formal finding of a lack of 
information required to verify the Veteran's claimed stressor in 
February 2009.  The coordinator based this finding on the fact 
that the NPRC, despite numerous requests, could not verify Marine 
Corps or Air Force service.  

The Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  As discussed above, so it is in this 
case with respect to the Veteran's service records.

With respect to VA examinations, the Board notes that the Veteran 
has not been afforded a VA examination addressing any of his 
current service-connection claims.  The Board is aware of the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in- service 
event, injury or disease," or a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to the Veteran's claims are 
unnecessary in this case.  With respect to the Veteran's service-
connection claims for loss of sight of the left eye, for burns on 
the lower extremities, upper torso, arms, and neck, and for a 
right leg disability, there is no objective credible evidence 
that any such disabilities actually exist [McLendon element (1)].  
Under such circumstances, an examination is not required.

Although the evidence does include current diagnoses of a lumbar 
spine disability, a right hip disability, a right arm disability, 
PTSD, and a colon disorder, the evidence of record is against a 
finding that the Veteran incurred any in-service disease or 
injury or stressor event affecting his spine, hip, arm, mental 
health, or colon [McLendon element (2)].  The Board finds the lay 
statements of record to the contrary not credible.  See Bardwell 
v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not 
required to provide a medical examination when there is not 
credible evidence of an event, injury, or disease in service].

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  As will be explained in greater detail 
below, for some of the Veteran's claims, there is no competent 
medical evidence of current diagnoses of the claimed 
disabilities.  For the rest, there is or no credible evidence of 
any in-service disease, injury or stressor event.  Accordingly, 
return of this case to the RO for additional development or 
consideration is not required.

Finally, the record demonstrates that the Veteran was awarded 
disability benefits from the SSA, effective in 1993.  See the SSA 
documents of record, received by the RO in March 1996.  Normally, 
VA has a duty to obtain SSA records when it has actual notice 
that the Veteran is receiving SSA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, however, there 
is no suggestion that these records would be relevant to the 
claims currently on appeal.  The Board recognizes that the 
Veteran's current lumbar spine arthritis was in fact considered 
by the SSA at the time of the award.  Pertinently however, the 
award letter specifically identified the medical evidence 
reviewed by the SSA in making its determination.      See the 
Veteran's SSA Explanation of Determination [indicating review of 
records from the UNMC, from Dr. W.C., and Dr. S.W.].  Crucially, 
all records referenced and reviewed by the SSA in rendering its 
decision are already associated with the Veteran's claims folder.  

Because the Veteran has not identified any more current SSA 
records or otherwise identified the existing SSA records as 
relevant evidence that VA should attempt to obtain under the 
VCAA's duty to assist, the Board finds that a remand to obtain 
SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) [holding that VA is not required to obtain SSA 
records in all cases but only where potentially relevant to the 
claims on appeal].  Indeed, under these circumstances, it appears 
that further development would serve no apparent useful purpose 
and would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the Veteran's 
claims has been consistent with said provisions.  The Board is 
satisfied that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  The Veteran has been accorded 
the opportunity to present evidence and argument in support of 
his claims.  He has retained the services of a representative, 
and declined an opportunity to testify at a personal hearing.

Accordingly, the Board will address the claims on appeal.  

Service-connection claims for loss of sight of the left eye, 
burns of the lower extremities, upper torso, arms and neck, and a 
right leg disability

The Board again notes that the Veteran's service records are 
missing and appear to have been lost in a July 1973 fire at the 
NPRC in St. Louis, Missouri.  The Court has held that in cases 
where records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the claims has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
appellant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which would 
have required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus or 
relationship between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends he has loss of sight of his left eye, a 
current right leg disability, and burns on his lower extremities, 
upper torso, arms and neck that are related to an in-service 
helicopter crash.  Crucially however, the objective medical 
evidence of record does not reflect that the Veteran currently 
has any such disabilities.  

In particular, a there is no medical evidence identifying the 
presence of a current left eye disability.  Indeed, a July 1999 
VA treatment report specified that the Veteran's extraocular 
muscles were intact, and there were no visual field defects 
noted.  The Veteran's visual acuity at that time was 20/40 in 
both eyes with glasses on.  Additionally, his pupils were equal, 
round and reactive to light and accommodation.  See the Veteran's 
July 27 1999 VA Addendum Report by Dr. R.M.C.  A more recent VA 
treatment report pertinently evaluated the corrected visual 
acuity of the Veteran's left eye to be 20/25.  See the Veteran's 
February 24, 2009 VA Eye Outpatient Note.  Although this February 
2009 report indicated that the Veteran had a prior left eye 
retinal detachment that was repaired in the 1980s, no current 
left eye disability was diagnosed, and loss of sight of the left 
eye is clearly not demonstrated.  The Board adds that upon 
separation from service in 1956, the Veteran similarly had 
corrected visual acuity of 20/20 for his left eye.   See the 
Veteran's March 1956 Report of Medical Examination.

Although x-rays do indicate the presence of right hip arthritis 
[discussed in more detail below], there is no evidence of record 
indicating that the Veteran currently has any disability 
affecting his right leg.  The Board recognizes that the Veteran 
has received physical therapy for his left knee following 
arthroscopic surgery in the past, but evaluation of such 
disability is not currently at issue.

With respect to burns of the lower extremities, upper torso, arms 
and neck, not one examination report of record identifies the 
presence of any burns, burn scars, or skin grafts anywhere on the 
Veteran's body, to include the Veteran's March 1956 separation 
examination report.  See the Veteran's March 8, 1956 Report of 
Medical Examination [merely noting the presence of a birthmark on 
the Veteran's left leg, and a scar on the right knee].  A more 
recent VA treatment report indicated that the Veteran had 
multiple "well-healed lesions from lipoma removal," but made no 
mention of any observable burn injuries or scars.  See the 
Veteran's July 10, 2002 VA Primary Care Clinic Note.  Most 
recently, in February 2008, a VA physician inspected the 
Veteran's skin and indicated that it was warm, dry and intact, 
had normal color, had good turgor, and no pressure sores.  See, 
e.g., the Veteran's February 20, 2008 VA Nursing Inpatient 
Reassessment Note.  There is no medical evidence of record 
contrary to these observations. 

Although the Veteran's is competent to state that he currently 
experiences eye or skin trouble [see Barr v. Nicholson, 21 Vet. 
App. 303 (2007)], in light of the medical evidence noted above, 
the Board finds that the Veteran's lay assertions that he 
currently has loss of sight of his left eye, or that he has burns 
on his legs, torso, arms, and neck, lacking in credibility.  
Moreover, with the respect to the Veteran's service-connection 
claim for a right leg disability, although the Veteran is 
competent to state he experiences right leg pain, a complex 
latent disability affecting the Veteran's right leg can only be 
competently diagnosed by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer].  
As such, the Veteran's lay assertions regarding his claimed left 
eye and burn disabilities are not credible, and his assertions 
regarding his claimed right leg disability are not competent or 
credible.                  See 38 C.F.R. § 3.159(a)(1) (2010) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].  Accordingly, Hickson element (1) has not been 
met as to the Veteran's service-connection claims for left eye 
loss of sight, for burns of the lower extremities, upper torso, 
arms and neck, and for a right leg disability.  The claims fail 
on this basis alone.  The benefits sought on appeal are denied.

New and material evidence claim for a lumbar spine disability

Relevant law and regulations

In general, VA rating decisions that are not timely appealed are 
final.                   See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of her claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

The Court of Appeals for Veterans Claims (the Court) has recently 
stated that the language of VA regulations does not require the 
submission of new and material evidence as to each previously 
unproven element of a claim for that claim to be reopened.  See 
Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's last request to 
reopen his service-connection claim for a lumbar spine disability 
was denied by the RO in an April 2003 rating decision.  The 
Veteran did not appeal this decision, and it became final.                  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).

In essence, the RO denied the Veteran's claim because the 
evidence of record at the time failed to demonstrate that the 
Veteran had suffered an injury to his lumbar spine in service, or 
that his current arthritis disability had its onset in, or is 
otherwise related to his military service.  Therefore, the 
Board's inquiry will be directed to the question of whether any 
additionally submitted [i.e. after April 2003] evidence bears 
directly and substantially upon these matters.

In April 2008, the Veteran sent a letter to the RO indicating for 
the first time that he endured multiple injuries in a helicopter 
crash during his active duty service.  In August 2008, the 
Veteran more specifically asserted that he injured his lumbar 
spine in this military aircraft crash, and desired to reopen his 
claim.                      See the Veteran's August 4, 2008 
Statement in Support of Claim.  The Board finds that the above-
referenced lay evidence constitutes new and material evidence as 
to the issue on appeal.  As noted above, for the sole purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the lay assertions, although not 
their weight, is presumed for the narrow purpose of determining 
whether sufficient evidence has been submitted to reopen the 
previously disallowed claim for service connection.  See Justus, 
supra.  

This new evidence relates to an unestablished fact necessary to 
substantiate the Veteran's lumbar spine service-connection 
claim-namely, the existence of an in-service injury-and 
presents a reasonable possibility of substantiating it.  See 38 
C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there 
is sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disability.

Service-connection claims for a lumbar spine disability, a right 
arm disability, and a right hip disability

Relevant law and regulations

The regulations generally pertaining to service-connection claims 
have been set forth above and need not be repeated.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities. 

In the present case, the RO has in fact considered the Veteran's 
lumbar spine service-connection claim on a de novo basis, and the 
Veteran's presentation has not been limited to the matter of 
submission of new and material evidence.  Thus, there is no 
prejudice in the Board's consideration of this claim on the 
merits.  In any event, as discussed above, the Veteran has been 
amply apprised of what is required to establish his claim of 
entitlement to service connection, and the Veteran has set forth 
his contentions as to why he believes that service connection 
should be granted on numerous occasions.  Further, all relevant 
records have been associated with the claims folder.  The Veteran 
declined the opportunity for a personal hearing before the Board.  

Analysis

In essence, the Veteran contends he has current disabilities of 
the lumbar spine, right shoulder, and right hip that are related 
to injuries he sustained in a helicopter crash while service on 
active duty in the early 1950s.  

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
or relationship between the two.  See Hickson, 12 Vet. App. at 
253 (1999).  

In this case, the evidence clearly shows that the Veteran has 
current diagnoses of arthritis of his lumbar spine, right hip, 
and right shoulder.  See the Veteran's June 5, 1996 VA x-ray 
report [indicating degenerative osteophyte formation throughout 
the lumbar spine]; the Veteran's August 31, 1999 VA Addendum 
Report [indicating degenerative joint disease of the hip] and a 
prior January 24, 1991 treatment report of Dr. S.J.W. [noting the 
presence of osteoarthritis of each hip]; see also the Veteran's 
July 29, 2008 VA Orthopedic Consult Note [indicating the presence 
of "moderate glenohumeral arthritis" of the right shoulder by 
x-ray findings in April 2008].  Thus, Hickson element (1) is 
satisfied as to all three issues.

With respect to crucial Hickson element (2), in-service disease 
or injury, the Board recognizes that most of the Veteran's 
service treatment records are missing.  Critically however, the 
Veteran's March 1956 separation examination is of record.  This 
report pertinently identified normal clinical evaluations of the 
Veteran's spine, upper extremities, and lower extremities.  
Additionally, no evidence of record indicates the presence of 
arthritis in any joint within the Veteran's first year following 
his separation from service in 1956.  Therefore, service-
connection for arthritis may not be presumed under the provisions 
of 38 C.F.R. § 3.307 and § 3.309(a).  

Concerning in-service injury, the Veteran asserts that he injured 
his low back, right hip, and right arm in a helicopter crash 
occurring in Korea at a time prior to his two years of verified 
active duty service in the Army.  Although the Veteran is 
competent to attest to the events and circumstances of his 
military service, the Board finds for the reasons identified 
below, that the Veteran's [and his fellow service members'] 
assertions that he had active duty service in Korea prior to 
1954, during which time he survived a helicopter crash, not 
credible.

As discussed above, the VA has made multiple attempts to verify 
whether the Veteran had active duty service in the Marine Corps 
or Air Force outside of his verified service in the Army from 
1954 to 1956.  Because the Veteran contends that his in-service 
helicopter crash occurred in Korea during the Korean War, prior 
to his induction into the Army in 1954, the Board will focus 
solely on whether the evidence reflects that the Veteran had such 
prior service, and whether he sustained injuries in a helicopter 
crash during that service.  

As noted above, the only record obtained from VA's recent search 
for verifying service information was a certification of the 
Veteran's verified service from 1954 to 1956.  The Board 
recognizes that most of the Veteran's service records have been 
destroyed, and that the Veteran's assertions of prior military 
service cannot be discounted simply because no records 
documenting such service can be found.  Notably however, the 
evidence that is of record [in the form of the Veteran's DD-214, 
the medical evidence of record, and submissions by the Veteran 
himself] is against a finding that the Veteran had active duty 
service prior to his enlistment in the Army in 1954.  

In particular, the Veteran's DD-214 indicates induction in the 
Army in March 1954, and separation in March 1956.  The DD-214 
makes no mention of any service in Korea, and crucially indicates 
"0 years," "0 months," and "0 days" of other service, and a 
total of 1 year, 11 months, and 18 days of total net service for 
pay purposes.  Had the Veteran served any period of active duty 
service prior to 1954, such would have been reflected in the 
"other service" tally on the Veteran's DD-214.  

Additionally, at all times prior to 2008, the Veteran 
specifically listed March 1954 to March 1956 as his only dates of 
active duty service on all correspondence with VA requiring such 
information.  See, e.g., the Veteran's January 12, 1990 
Application for Compensation and Pension; his March 25, 1996 Data 
Record; his June 14, 1996 VA dental examination report [reporting 
two years of serving in the Army 1954-1956]; and his February 20, 
2004 Application for Compensation and Pension [reporting entry 
into active service for the first time in March 1954 and 
separation in March 1956, with no other periods of service.]  
Indeed, it was not until 2008 when the Veteran first mentioned to 
VA that he served on active duty in Korea prior to 1954, 
sustaining multiple injuries in a helicopter crash.  The Board 
finds it incredible that had the Veteran served on active duty in 
Korea at any time prior to 1954, the Veteran would not have 
reported such service on any application for benefits, or at any 
medical examination, for over 50 years after his separation from 
service in 1956.  

Similarly, the Veteran's recent assertion that he sustained 
injuries [including multiple fractures of his right arm, and 
trauma to the low back and hip] in a helicopter crash during this 
Korean War service also lacks credibility.  As noted above, the 
Veteran's separation exam dated in 1956 indicates no such back, 
hip, or arm injuries or disabilities.  Further, in a subsequent 
private treatment report dated in April 1993, the Veteran 
specifically noted that on March 8, 1973, he "fell from a 'dock' 
approximately 16 feet onto his head" and was knocked 
unconscious, sustaining five fractures of the right forearm, a 
cracked left hip and a bruised right hip.  The private examiner, 
Dr. W.J.C., noted that the Veteran reported "no other [prior] 
hospitalizations, operations, serious illnesses, or trauma."  
See the April 8, 1993 private medical report of Dr. W.J.C., pages 
2 and 3.  The Board finds it unlikely that the Veteran would 
report his 1973 fall during his treatment in 1993, but did not 
report an alleged helicopter accident.  

Another post-service treatment report dated in January 1991 
contained the Veteran's self-report that he was injured in a fire 
in 1971, had a head and neck injury, five fractures of the right 
forearm, dislocated right shoulder, two broken ribs, a lower back 
injury, a hairline fracture to the hip and a strained ankle.  
Significantly, at this examination, the Veteran specified that 
his arm, shoulder, back, and hip injuries had their onset in 
1971.  See the January 24, 1991 private examination report of Dr. 
S.W.  Crucially, the Veteran failed to mention any prior history 
of a helicopter crash to any medical professional of record at 
any time prior to 2008.  

The Board additionally notes that the Veteran was assessed as 
having "cognitive decline and memory problems, likely secondary 
to aging" in February 2000.        See the Veteran's February 
21, 2000 VA Geriatric Clinic Note.  

The Board places greater weight of probative value on the history 
the Veteran presented to the VA and medical professionals years 
ago than it does on his recent statements to VA in connection 
with his current claims for monetary benefits.      See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].

In so doing, the Board finds that the Veteran's DD-214 
[indicating no active duty service prior to 1954], his 1956 
separation examination [noting no abnormalities of the spine, 
hip, or arms], his subsequent applications for benefits [noting 
entry into active service in 1954 and separation in 1956], his 
statements to prior medical professionals [indicating active 
service from 1954 to 1956, and the onset of arm, hip, and back 
disabilities following a work-related accident in the early 
1970s], his current memory problems, and his failure to mention 
Korean War service or any injuries sustained during such service 
for approximately 50 years after his separation, render the 
Veteran's recent assertions to the contrary not credible.      
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996). [In determining the weight 
to be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self- interest, 
malingering, desire for monetary gain, and witness demeanor].

The Board adds that the Veteran himself has recently stated that 
his claim to have served in the Marine Corps prior to 1954 "is 
possibly erroneous."  The Veteran indicated in a February 2010 
letter to the RO that he truly believed he was a member of the 
Marine Corps, serving on helicopter rescue mission duties for 
wounded soldiers, but "now it appears that the possibility 
exists that I was a volunteer, which would explain the reasons 
that my records were either burned in the St. Louis fire or never 
existed."  See the Veteran's letter to the RO received on 
February 2, 2010.  

The Veteran has supplied VA with statements dated in September 
2008 from two fellow service members who claim the Veteran served 
in Korea with them in 1952 and 1953.  See the statements of 
record from G.C.W. and C.W.M.  Based on the evidence listed 
above, and in particular based on the Veteran's DD-214 which 
crucially indicates that the Veteran had no other active service 
other than with the Army from 1954 to 1956, the Board finds the 
statements of the Veteran's fellow service members highly 
suspect, and of little probative value.  These letters are dated 
in September 2008

The Board also recognizes the magazine articles submitted by the 
Veteran that reference his claimed Korean war service, his 
helicopter crash survival, and his award from the Korean War 
Association.  These articles offer no additional information 
about the Veteran's claimed service other than what has already 
been discounted as not credible from the Veteran himself.  
Indeed, the articles do not reference any additional research 
undertaken to verify the Veteran's service Korean war service, 
and/or his claimed helicopter accident.  The fact that the 
articles exist in no way corroborates the Veteran's assertions.  

Accordingly, the evidence of record strongly favors a finding 
that the Veteran did not have active duty service in Korea prior 
to his entry into the Army in 1954, and did not sustain injuries 
in a helicopter crash during this claimed Korean service.  

The Veteran has also asserted that he sustained injuries to his 
back and arm when he was hit in the head by an armored vehicle 
drive shaft during his verified service in the Army.  See the 
undated handwritten letter the Veteran wrote to his supervising 
officer, allegedly during his active duty service; see also the 
Veteran's more recent February 8, 2010 letter to the RO.  Even if 
the Board were to concede that this in-service accident occurred, 
the evidence of record is against a finding that the Veteran 
sustained any injury thereby to his back or arm.  As noted above, 
the Veteran's 1956 separation examination is pertinently negative 
as to any complaint of, treatment for, or diagnosis of any low 
back or right arm injury or disability.  Indeed, it does not 
appear that the Veteran sought treatment for any such 
disabilities until well after his work-related accident 
referenced above, occurring in the early 1970s.  Any assertions 
of continuity of symptomatology since service are contradicted by 
the Veteran's above-referenced self report that his back and arm 
disabilities had their onset in 1971.  See the January 24, 1991 
private examination report of Dr. S.W.  Moreover, the Veteran 
specifically reported in 1993 that he experienced "no other 
hospitalizations, operations, serious illnesses, or trauma" 
prior to his post-service accident.  See the April 8, 1993 
private medical report of Dr. W.J.C., pages 2 and 3.  

Although it is clear that the Veteran has current back, arm and 
hip disabilities, the evidence supports a finding that such 
disabilities had their onset many years following his separation 
from service.  The Veteran's [and his fellow service member's 
reports] of active duty service in Korea prior to 1954, and the 
occurrence of an in-service helicopter crash are not credible.  
The Veteran's 1956 separation examination, and his own post-
service statements to treating physicians, pertinently indicate 
that any injury or disease of the back, arm, or hip occurred not 
in service, but sometime after 1971, more than fifteen years 
following the Veteran's separation from service.  Accordingly, 
in-service disease or injury to the lumbar spine, the right hip, 
or the right arm is not demonstrated in the record.  Hickson 
element (2) is not satisfied as to any of these issues, and the 
Veteran's claims fail on this basis alone.

Service connection claim for PTSD

Relevant law and regulations

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity." Such a 
location is evidenced by awards such as the Iraq Campaign Medal 
or the Vietnam Service Medal.  Rather, lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that: 
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new                   
§ 3.304(f)(3) will be applied to PTSD service-connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.



Analysis

In essence, the Veteran contends that he has PTSD that has its 
origin in active duty service.  More specifically, the Veteran 
asserts that his PTSD is due to his claimed in-service helicopter 
crash and the injuries he suffered therein.  The Veteran's 
representative notes that the Veteran was subjected to "intense 
fear, helplessness, or horror," and was witness to the "horrors 
of war to include attacks, dead and wounded soldiers and 
civilians," and he is a "survivor of a helicopter crash, in 
which, he suffered serious injuries."  See the Veteran's 
December 14, 2010 Appellant's Brief, page 4.  

It is undisputed that the Veteran has a current diagnosis of 
PTSD.  See the January 2009 VA examiner's report; see also the 
March 12, 2008 hand written note from Dr. L.L.M.  The Board notes 
that although the Veteran was noted as having "cognitive 
decline, most likely benign memory disorder of aging" in 1999 
[see, e.g., the Veteran's July 27, 1999 VA Geriatric Clinic 
Note], the Veteran has not received a formal clinical diagnosis 
of any psychiatric disability other than PTSD.  As such, 
expansion of the Veteran's claim to include consideration of 
whether service connection is warranted for any other psychiatric 
disability per the Court's decision in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) is not necessary in this case.  Since the 
Veteran does in fact have a current diagnosis of PTSD, element 
(1) of 38 C.F.R. § 3.304(f) is satisfied.  

With respect to crucial element (2), as discussed in detail 
above, the Board has already determined that the evidence of 
record does not support a finding that the Veteran's claimed 
stressor [being shot down in a helicopter during combat 
operations in Korea] actually occurred.  Indeed, the Veteran's 
DD-214 indicates that the Veteran had no prior periods of active 
duty service, no service overseas in Korea, and no combat duties 
or awards.  Up until 2008, the Veteran only reported active duty 
service from 1954 to 1956 with the Army [with overseas service in 
Germany] when asked for his dates of service by the VA.  Although 
the Veteran contends he sustained multiple injuries in this 
alleged helicopter crash [and that he was actually shot during 
combat in Korea], the Veteran's 1956 separation examination 
indicated no such injuries, disabilities, or scars.  The Veteran 
is not a recipient of the Purple Heart, and he does not so 
contend.  

Accordingly, the Board finds that the Veteran's service was not 
in a location involving "fear of hostile military or terrorist 
activity," and the liberalizing criteria contained in the new § 
3.304(f)(3) are not applicable in this case.  As such, the 
Veteran's lay testimony alone cannot establish the occurrence of 
an in-service stressor.  The probative value of the magazine 
articles and buddy statements supplied by the Veteran [which 
describe the Veteran's alleged Korean War service and in-service 
helicopter crash] is outweighed by the overwhelming amount of 
evidence of record that contradicts the Veteran's current 
assertions of in-service combat duty and a helicopter crash.  
Indeed, there is no indication that these third-party accounts 
are based on anything other than the Veteran's own report, which 
the Board determines to be not credible.

The Board adds that the VA has repeatedly attempted to verify the 
Veteran's stressor statements.  As noted above, a JSRRC 
coordinator issued a formal finding of a lack of information 
required to verify the Veteran's claimed stressor in February 
2009.  The coordinator based this finding on the fact that the 
NPRC, despite numerous requests, could not verify active duty 
service in Korea.  

Based on the above, the Board finds that an in-service stressor 
is not verified.  Element (2) 38 C.F.R. § 3.304(f) is 
unsatisfied, and the Veteran's claim fails on this basis.  

For the sake of completeness, with respect to element (3), nexus 
or relationship, the Board acknowledges the opinions of the 
January 2009 VA examiner, the March 2008 opinion of Dr. L.L.M., 
and the January 2009 opinion of E.A.V., D.D.S. who each 
determined that the Veteran's PTSD is likely related to his 
Korean war service and in-service helicopter crash.  See the 
January 2009 VA examiner's report; the March 12, 2008 hand 
written note from Dr. L.L.M; the January 14, 2009 letter from the 
Veteran's dentist, Dr. E.A.V.  The Board notes that each of these 
medical opinions is based exclusively upon the Veteran's own 
assertions that he had combat service survived a helicopter crash 
in Korea.  As discussed in detail above, the Board finds the 
Veteran's self-reported history to be incredible and unreliable.  
Although the Board may not disregard a medical opinion solely on 
the rationale that it was based on a history given by the 
Veteran, Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject medical opinions that are based on facts 
provided by a veteran that have been found to be inaccurate, or 
because other facts present in the record contradict the facts 
provided by him that formed the basis for the opinion.  So it is 
in this case.

In addition, none of the above-referenced physicians provide a 
sufficient clinical rationale in support of any proposed link 
between the Veteran's PTSD diagnosis and his military service.  
Crucially absent from any analysis is the fact that the Veteran 
has no verified service prior to 1954, that he has a pertinently 
negative separation examination 1956 upon which no physical or 
mental injuries were identified, and that he did not mention 
mentioned any Korean War service, or any injury sustained therein 
for decades following his separation.  See the May 8, 1992 RO 
hearing transcript, page 2; see also Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of a physician to provide 
a basis for his opinion goes to the weight or credibility of the 
evidence].

In short, the above-referenced medical opinions and observations 
are not adequately explained, and are at odds with the remainder 
of the credible evidence of record, or lack thereof.  The Board 
accordingly accords these opinions little probative value.

Thus, the Board finds that there is no credible evidence of 
record, lay or medical, that supports a finding that the 
Veteran's current PTSD diagnosis is related to his claimed in-
service stressor experience.  Accordingly, element (3) of 
38 C.F.R. § 3.304(f) is not satisfied, and the Veteran's service-
connection claim for PTSD fails on this basis as well. 

Service connection claim for residuals of colon surgery

The Veteran seeks entitlement to service connection for residuals 
of colon surgery, to include partial removal of the stomach.  In 
an April 2008 letter, the Veteran indicated that he had heavy 
bleeding in service requiring colon surgery.  See the Veteran's 
handwritten letter to VA, page 1, received by the RO on April 17, 
2008. 

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
or relationship between the two.  See Hickson, 12 Vet. App. at 
253.  

With respect to Hickson element (1), the evidence of record 
demonstrates that the Veteran was diagnosed with diverticulosis 
of the colon in 2002.  See the Veteran's October 21, 2002 VA 
examination report.  It appears that the Veteran has subsequently 
undergone a bowel resection [colectomy].  See the Veteran's 
September 23, 2008 Final Report from the F.A.M.C. [indicating a 
prior history of colon surgery for the first time].  The Board 
notes that a "colectomy" is defined as an "excision of a 
portion of the colon or of the whole colon."  See Dorland's 
Illustrated Medical Dictionary, 31st ed., 2007.   Current 
disability is demonstrated and Hickson element (1) is therefore 
satisfied.

With respect to crucial Hickson element (2), in-service disease 
or injury, the Board notes that the Veteran's March 1956 
separation examination includes no indication that the Veteran 
complained of, or received treatment for any problems with his 
colon or stomach during his active duty military service.  
Although post-service treatment reports do note that the Veteran 
underwent a hemorrhoidectomy during his active service, and a 
second hemorrhoidectomy again in 1975, the Veteran never reported 
any in-service colon problems or the occurrence of any in-service 
colon surgery to any VA or private examiner for decades after his 
military service.  Crucially, as noted above, the Veteran 
specifically reported in 1993 that he experienced "no other 
hospitalizations, operations, serious illnesses, or trauma" 
prior to the injuries sustained in a post-service accident 
occurring in the early 1970s.  See the April 8, 1993 private 
medical report of Dr. W.J.C., pages 2 and 3.  In addition, the 
Veteran reported in January 1991 that his "stomach problems" 
had their onset in 1975, almost 20 years following his separation 
from service.           See the January 24, 1991 private 
examination report of Dr. S.W.

The Board notes that the Veteran was diagnosed with intermittent 
spasms of the sigmoid colon in June 1975.  See the June 9, 1975 
treatment report of Dr. W.J.C.  Crucially no mention of in-
service colon problems, prior surgery, or removal of any part of 
the colon was noted at this examination.  Similarly, the Veteran 
underwent a colonoscopy in 2002, and there was no indication that 
the Veteran underwent any prior colon surgery, or that any 
portions of the Veteran's colon or stomach were removed at any 
time.  See the Veteran's October 21, 2002 VA examination report.  
As noted above, it appears that the Veteran's colectomy occurred 
at a time following his 2002 colonoscopy.  The Veteran failed to 
report any such surgery prior to 2002, and all rectal 
examinations prior to 2002 fail to indicate any missing portions 
of the colon or stomach.  In fact, an August 2003 VA treatment 
report pertinently indicated that the Veteran underwent a 
"normal colon evaluation earlier this year."  See the Veteran's 
August 13, 2003 VA Primary Care Clinic Note, page 2.  

Although the Veteran is competent to testify as to his prior 
history of surgery, the Board finds that the Veteran's reported 
history of in-service colon problems requiring surgery, to 
include partial removal of the stomach, to be not credible.  The 
Board bases this finding on the fact that the Veteran's 1956 
separation examination included a normal clinical review of the 
Veteran's anus and rectum, and that post-service treatment 
records dating from 1975 through 2002 include evaluations of the 
Veteran's colon that do not identify that a removal of the colon 
or the stomach had previously occurred.  Additionally, the 
Veteran himself has contradicted his own current assertions of 
in-service injury in previous statements to medical 
professionals.  Indeed, the Veteran has specifically denied any 
history of surgery prior to his post-service accident in the 
early 1970s.  As noted above, the Veteran has had recent problems 
with memory due to his age, and his ability to accurately report 
his in-service experiences is questionable in light of the 
analysis outlined by the Board above regarding the other issues 
on appeal.  Although the Veteran contends his current colon 
disability had its onset in service, the evidence of record 
clearly shows that no such disability existed until well after 
his separation in 1956.   

Accordingly, the evidence of record favors a finding that the 
Veteran did not have in-service colon surgery, or any other 
disease or injury to the colon requiring the partial removal of 
the stomach.  As such, in-service disease or injury is not 
demonstrated, and Hickson element (2) is not satisfied.  The 
Veteran's claim fails on this basis alone.  The benefit sought on 
appeal is denied.


ORDER

Service connection for loss of sight of the left eye is denied.

Service connection for burns to both lower extremities, to 
include knees and legs is denied.

Service connection for burns to the neck is denied.

Service connection for burns to the upper torso and arms is 
denied.

Service connection for a right leg disability is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disability 
is reopened.  

Service connection for a lumbar spine disability is denied.

Service connection for a right arm disability is denied.

Service connection for a right hip disability is denied.

Service connection for PTSD is denied.

(CONTINUED ON NEXT PAGE)



Service connection for residuals of colon surgery, to include 
partial removal of the stomach, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


